Case 3:20-cr-00024-GMG-RWT Document 453 Filed 08/25/21 Page 1 of 2 PageID #: 1679




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    MARTINSBURG


  UNITED STATES OF AMERICA,

                 Plaintiff,

  v.                                        CRIMINAL ACTION NO.: 3:20-CR-24-10
                                            (GROH)

  BRANDON EUGENE CORBIN,

                 Defendant.


                  ORDER ADOPTING REPORT AND RECOMMENDATION

           Now before the Court is a Report and Recommendation (“R&R”) filed by United

  States Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this

  action was referred to Magistrate Judge Trumble for submission of a proposed R&R.

  Magistrate Judge Trumble issued his R&R on July 16, 2021. ECF No. 423. Therein,

  Magistrate Judge Trumble recommends that Defendant Brandon Eugene Corbin’s Motion

  to Sever [ECF No. 421] be denied. ECF No. 423 at 5.

           Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de novo review of

  the magistrate judge’s findings where objection is made. However, the Court is not

  required to review, under a de novo or any other standard, the factual or legal conclusions

  of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140, 150

  (1985). Failure to file timely objections constitutes a waiver of de novo review and of the

  movant’s right to appeal this Court’s Order. 28.U.S.C. § 636(b)(1); Snyder v. Ridenour,

  889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

  1984).
Case 3:20-cr-00024-GMG-RWT Document 453 Filed 08/25/21 Page 2 of 2 PageID #: 1680




        The Defendant’s objections to Magistrate Judge Trumble’s R&R were due within

  fourteen plus three days of service. 28 U.S.C. § 636(b)(1). Here, the R&R was entered

  on July 16, 2021. ECF No. 423. The fourteen-day period has passed, and no objections

  have been filed. Accordingly, this Court reviews the R&R for clear error.

        Upon careful review and thoughtful consideration, the Court finds that Magistrate

  Judge Trumble’s Report and Recommendation should be, and is hereby, ADOPTED for

  the reasons more fully stated therein. ECF No. 423. Therefore, the Defendant’s Motion

  to Sever is DENIED. ECF No. 421.

        The Clerk is DIRECTED to transmit copies of this Order to all counsel of record

  herein.

        DATED: August 25, 2021




                                             2
